F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 23 1999
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 BOJI AJIWOJU,

             Plaintiff-Appellant,
                                                         No. 98-3251
 v.                                                  (D.C. 96-2282-KHV)
                                                      (District of Kansas)
 HOUSING AUTHORITY OF
 KANSAS CITY, KANSAS,

             Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, BALDOCK, and HENRY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This appeal stems from the district court’s denial of a motion to reopen a

      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
voluntarily dismissed action, which had been tried to completion in state court.

We affirm the decision of the district court.

       Mr. Ajiwoju, appellant, filed a lawsuit against his former employer, the

Housing Authority of Kansas City, appellee, in federal district court in Kansas.

He voluntarily dismissed the case without prejudice soon after filing; within

months, Mr. Ajiwoju brought another suit against the Housing Authority, raising

the same claims (state contract, wrongful discharge, 42 U.S.C. § 1981 and 42

U.S.C. § 1983) in the Wyandotte County District Court. The Wyandotte district

court granted Kansas’ motion for summary judgment on all claims.

       Mr. Ajiwoju then filed a motion with the federal district court to reopen his

federal case and set aside the state court case for irregularity and lack of subject

matter jurisdiction. The district court overruled the motion on two grounds.

First, any action by the federal court would require the federal court “to review

and ‘correct’ the action of the District Court of Wyandotte County and the Kansas

Court of Appeals. . . . [S]uch action would be problematical under the Rooker-

Feldman doctrine, see District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 414-16 (1923).

. . .” Rec. doc. 14, at 2. Second, Mr. Ajiwoju “has not demonstrated that he is

entitled to relief under Rule 60.”   Id.

       Having reviewed the record and the order of the district court, we AFFIRM


                                           2
the order dated August 24, 1998, for substantially the same reasons advanced by

the district court.

                                                  Entered for the Court,

                                                  Robert H. Henry
                                                  Circuit Judge




                                        3